Case 3:14-cr-00175-WHA Document 1006-11 Filed 02/06/19 Page 1 of 14

EXHIBIT K
m

Case 3:14-cr-00175-WHA Document 1006-11 Filed 02/06/19 Page 2 of 14

i,

Pacific Gas and
Electric Company”
77 Beale Street, Room 2341

Meredith E. Allen San Francisco, CA 94105

Senior Director

Regulatory Relations Mailing Address:
Pacific Gas and Electric
Company P.O. Box 770000
Mail Code 823A
San Francisco, CA 94177

November 27, 2018

Elizaveta Malashenko

Director

Safety and Enforcement Division
California Public Utilities Commission
505 Van Ness Avenue

San Francisco, CA 94102

Dear Ms. Malashenko:

As required by Resolution ESRB-8, Pacific Gas and Electric Company respectfully
submits a compliance report for the potential proactive de-energization for which
customers were notified on November 6, 2018. This report has been verified by a
PG&E officer in accordance with Rule 1.11 of the Commission’s Rules of Practice and
Procedure.

lf you have any questions, please do not hesitate to call.

Meredith E. Allen

Senior Director, Regulatory Relations

cc: ESRB_ComplianceFilings@cpuc.ca.gov
Case 3:14-cr-00175-WHA Document 1006-11 Filed 02/06/19 Page 3 of 14

PG&E Public Safety Power Shutoff Report to the CPUC
Events from: 11/6/2018 — 11/8/2018

Executive Summary

PG&E submits the following report to the Director of the Safety and Enforcement Division
pursuant to reporting requirements under Resolution ESRB-8 when customers are notified of a
possible de-energization event though no de-energization occurred.

Over the course of two days, November 6 and 7, 2018, PG&E informed approximately 70,000
customers in parts of nine counties that the company might need to proactively turn off power for
public safety. By the afternoon of November 8, 2018, weather conditions had improved, and
PG&E no longer anticipated the need to proactively de-energize.

This report reflects actions taken by PG&E in the interest of public safety and in accordance with
California Public Utilities Commission (CPUC) Resolution ESRB-8. As we have expressed
previously, turning off power to our customers is a decision that does not come easily, is not made
lightly, and will be exercised only as a last resort.

Background

California has experienced dramatic environmental changes in recent years, resulting in record
drought, massive tree mortality, record heat waves, and extremely strong wind events. These
changes have created a new normal for our state and we must continue to adapt to meet these
challenges.

Recognizing that the “2017 California wildfire season was the most destructive wildfire season on
record,” the CPUC issued Resolution ESRB-8 in July 2018. The resolution supports the use of de-
energization as a “last resort” to mitigate wildfire risks and establishes notification, mitigation,
and reporting requirements.

PG&E is working and learning to reflect this new normal in how it adapts, proactively manages
risks, plans and invests, and operates to make its systems more resilient. Following the October
2017 wildfires, PG&E implemented the comprehensive Community Wildfire Safety Program
(CWSP) as a series of additional safety precautions to help further reduce wildfire risks while
providing safe, reliable power to customers. The CWSP includes a range of initiatives designed to
further mitigate risk, including turning off the power for safety during extreme weather events.
PG&E refers to such events as Public Safety Power Shutoffs (PSPS).

As part of CWSP, PG&E has reached out to more than 570,000 homes and businesses that are
served by our electric lines, operating at 7okV and lower, that run through extreme fire-threat
areas. We have communicated to these customers through several formats (letter, email, TV and
print ads, social media, and news stories) that, if extreme fire danger conditions were forecasted,
it might be necessary to temporarily turn off power to their neighborhood or community for
safety.

We have also conducted over 450 meetings with local civic and community leaders, first-
responder agencies, and other public safety authorities to make them aware of PSPS as an
additional safety precaution.
Case 3:14-cr-00175-WHA Document 1006-11 Filed 02/06/19 Page 4 of 14

ee Sel

November 6-8, 2018, Potential Public Safety Power Shutoff

No single factor drives a PSPS, but rather PG&E considers numerous criteria when making this
decision. Those criteria, broadly speaking, include:

e A Red Flag Warning declared by the National Weather Service

e Low humidity levels, generally 20 percent and below

° Forecasted sustained winds above approximately 25 mph and wind gusts in excess of
approximately 45 mph!

e Site-specific conditions such as temperature, terrain, and local climate

e Condition of dry fuel on the ground and live vegetation (moisture content)

e On-the-ground, real-time wildfire related information from PG&E’s Wildfire Safety
Operations Center and field observations from PG&E field crews

© PG&E's Wildfire Safety Operations Center and the PG&E Meteorology team are
constantly monitoring weather conditions on a 24 / 7 basis.

PG&E activated its Emergency Operations Center (EOC), with a designated Officer in Charge
(OIC), on November 6, 2018, in response to predicted extreme fire danger and high wind
conditions expected on November 8.

The EOC activation was preceded by an extended period of dry fall weather, only one rain event
since May, and periods of dry north winds which caused the moisture content of live and dry fuels
to remain low across the Tier 2 and Tier 3 High Fire Threat District (HFTD) areas of PG&E’s
territory.

On Monday morning, November 5, weather models and fire danger models were generally
forecasting dry and windy conditions that could lead to extreme fire danger for the period from
late Wednesday evening November 7, through Thursday morning, November 8. At that time,
overall projections and forecasts, including those from PG&E, did not indicate that conditions
would escalate to the point where de-energization for safety was required.

On Tuesday, November 6, 2018, the forecast changed, and PG&E activated its EOC due to
forecasted weather conditions with increasing fire risk, including forecasted high winds and
extremely low humidity. Teams from all Incident Command Structure (ICS) functions (Planning
and Intelligence, Operations, Logistics, Public Information, Customer Strategy, Government
Liaison, and others) were assembled to support the potential need for a PSPS.

On that same day, PG&E initiated out-bound communications to approximately 70,000
customers across nine counties where the forecasted weather and wildfire potential indicated a
high likelihood of impacts to the company’s equipment and facilities. Forecasts of localized
extreme weather called for sustained winds of 20 to 30 mph with gusts of 40 to 45 mph. PG&E’s
customer communications plan included interactive voice response (IVR) telephone messages,
emails, texts, news releases, media interviews, social media, and paid advertising. Consistent with
its plan, PG&E alerted state agencies (CPUC, Cal OES, Cal Fire and the Governor’s Office), local
first responders, and community leaders in advance of notifying customers and the public.

On Wednesday, November 7, 2018, PG&E refined the forecasted impact down to 63,000
customers and eight counties (Butte, Lake, Napa, Nevada, Placer, Plumas, Sierra and Yuba).
Weather conditions stayed consistent, nearing but not reaching forecasted levels that would
warrant temporarily turning off power for customer safety.

 

! PG&E damage prediction model is utilized to understand if winds are expected to produce elevated
outage conditions.
Case 3:14-cr-00175-WHA Document 1006-11 Filed 02/06/19 Page 5 of 14
a ro

By around 13:00 on Thursday, November 8, winds were decreasing, and conditions were no
longer forecast to approach PSPS criteria. Based on the forecasted information, PG&E no longer
anticipated a possible need to de-energize. PG&E immediately informed all stakeholders of the
change in conditions and that no lines would be proactively de-energized.

Time, place, and duration of event

Not applicable. PG&E did not initiate a public safety power shutoff.
Customers impacted

Not applicable. PG&E did not initiate a public safety power shutoff.
Damage to overhead facilities in areas where power was shut off
Not applicable. PG&E did not initiate a public safety power shutoff.

Description of customer notice(s)

e Although PG&E did not proactively shut off power during the potential November 8 PSPS
event, notifications were sent to customers in anticipation of the event. Several of the
improvements promised after PG&E’s first PSPS were implemented during this potential
event, including only notifying customers between 08:00 and 21:00 and reducing the
number of duplicate notifications.

e Outreach was made via IVR, email, and mobile text messaging. Please see Appendix A for
details on messages sent to customers. In summary:

o The first customer communication prior to potential de-energization (IVR, text,
and email) started at approximately 18:30 on November 6, 2018, alerting all
potentially impacted customers that PG&E may need to shut-off power for public
safety due to weather conditions.

o The second customer communication targeted all potentially-impacted medical
baseline customers prior to de-energization (IVR, text, and email) and started at
approximately 08:00 on November 7, 2018, stating that PG&E may need to shut
off power for public safety due to weather conditions. The IVR had a prompt-back
option to connect with a PG&E customer service representative.

o The third customer communication prior to potential de-energization (IVR, text,
and email) started at approximately 17:00 on November 7, 2018, alerting all
potentially impacted customers that PG&E may need to shut-off power for public
safety due to weather conditions.

o Cancellation notifications were sent via IVR to all customers that had received
notifications that PG&E may need to shut off power for public safety due to
weather conditions, to inform them that they would no longer be subject to de-
energization. These notifications were sent in two tranches, with the first starting
at approximately 18:30 on November 7, 2018, and the second starting at
approximately 14:00 on November 8, 2018.

e Several general customer communications were launched via PG&E’s website and via
traditional media and social media. The media outreach started on November 6 and
continued until November 8, when PG&E informed customers and media that conditions
did not warrant initiating a PSPS event.

o PG&E distributed four news releases during the three-day period. The first three
provided information about the potential PSPS as well as the specific geographies
involved. The fourth release on November 8, announced that PG&E had
determined that it would not proceed with a PSPS event. ,
Case 3:14-cr-00175-WHA Document 1006-11 Filed 02/06/19 Page 6 of 14
a= o~—~

o PG&E also sent out 16 Tweets (four on November 6, eleven on November 7, and
one on November 8; two in Spanish and Chinese) providing information about
the potential PSPS event. PG&E also provided three updates via the PG&E
Facebook channel.

e On November 7 and 8, 2018, PG&E representatives went door-to-door and attempted to
contact medical baseline customers in all potentially affected areas. These door knocks
targeted customers with whom PG&E was unable to confirm successful contact through
the process defined below:

o Successful contact validated through general automated notifications (IVR, text,
email)

1. Customer picked up phone call
2. Customer prompted back (hits “1”) from text message
3. Customer opened email

o If successful contact was not confirmed through general automated notifications,
customer service representatives started making live calls continuously to try to
contact the customer. Successful contact was validated if the customer picked up
the phone call.

o If the customer did not pick up the phone call, a field employee was deployed to
knock on the customer’s door, and if the field employee could not get into the
customer’s premise, PG&E continued to make live calls to the customer until the
event was cancelled.

e There were three potentially impacted Community Choice Aggregators: Marin Clean
Energy, Sonoma Clean Power, and Pioneer Community Energy.

e Local community representatives contacted prior to de-energization and the date
on which they were contacted

In anticipation of the potential de-energization event, PG&E conducted broad outreach to officials
in the possibly impacted communities. See Appendix B for a complete list of community
representatives contacted. PG&E deployed an automated notification through the Send Word
Now (SWN) platform to pre-identified city and county officials. SWN is a notification platform
that can deploy IVR messages, emails, and text messages. To complement the notification routed
through SWN, PG&E reached out via live calls to government officials at local, state, and federal
levels for this event.

e Identify each community assistance location available during PSPS event, describe
the location (in a building, a trailer, etc.), describe the assistance available at each
location, and give the days and hours that it was open

PG&E is unaware of any community assistance locations set up for the potential PSPS event.

e Number and nature of complaints received as the result of PSPS event

PG&E received one CPUC complaint related to the potential PSPS event on November 6-8, 20182,
in which the customer expressed general disagreement with the Public Safety Power Shutoff
program.

 

2 Based on data available November 16, 2018.
Case 3:14-cr-00175-WHA Document 1006-11 Filed 02/06/19 Page 7 of 14
r= (om

* Claims filed because of PSPS event

PG&E has not received any claims related to the potential PSPS event on November 8, 20183.
¢ Detailed description of steps taken to restore power

Not applicable. PG&E did not initiate a public safety power shutoff.

¢ Other relevant information to help the Commission’s assessment of reasonableness
of the decision to de-energize

Not applicable. PG&E did not initiate a public safety power shutoff.

 

3 Based on data available November 16, 2018.
Case 3:14-cr-00175-WHA Document 1006-11 Filed 02/06/19 Page 8 of 14

Appendix
Case 3:14-cr-00175-WHA Document 1006-11 Filed 02/06/19 Page 9 of 14

Table A-1. Summary of Customer Notifications4

Appendix A - Communication Dates, Times and Type

 

 

 

 

 

 

 

 

 

 

Starting Date Type of Notification Starting Time Total # Notifications
Sent (at the premise
level)
11/6/2018 Pre-event Notification 18:30 62,022
11/7/2018 Pre-event Notification 8:00 3,568
(Medical Baseline only)
11/7/2018 Pre-event Notification 17:00 52,3125
11/7/2018 _ Cancellation 18:30 3,613
Notification (premises
no longer impacted)
11/8/2018 Cancellation 14:00 35,9526
Notification (premises
no longer impacted)

 

 

4 This summary includes an aggregation of all notifications sent, including notifications to a premise that
had multiple notification contact points and channels (IVR, text, email).
5 Customers that were going to receive cancellation notifications did not receive this pre-event

notification.

6 Cancellation notifications were not sent to customers with an existing outage.

7

 
Case 3:14-cr-00175-WHA Document 1006-11 Filed 02/06/19 Page 10 of 14
a -

Table A-2. Notification Scripts

 

Date and Starting Pre-event Notification
Time of .

-_ Notification
11/6/2018 (18:30)

 

“This is an important safety alert from Pacific Gas and Electric Company.

Extreme weather conditions and high fire-danger are forecasted in
<<COUNTY NAME>> County, starting this <<DAY>> and lasting through
<<DAY>>.

These conditions may cause power outages in the area of your address
starting with <<####}>. To protect public safety, PG&E may also temporarily
turn off power in your neighborhood or community. If there is an outage, we
will work to restore service as soon as it is safe to do so.

Please have your emergency plan ready. If you see a downed power line,
assume it is energized and extremely dangerous. Do not touch or try to
move it — and keep children and animals away. Report downed power lines
immediately by calling 911.

For more information on how to prepare, please visit pge.com/wildfiresafety
or call 1-800-PGE-5002. Thank you. Please Press 1 to replay this message.”

Pre-event Notification (Medical Baseline)

 

Date and Starting
Time of
Notification
11/7/2018 (08:00)

 

“This is an important safety alert from Pacific Gas and Electric Company.

Extreme weather conditions and high fire-danger are forecasted in <<
COUNTY NAME>> County, starting this <<DAY>>, <<DATE>> and lasting
through <<DAY>>, <<DATE>>.

These conditions may cause power outages in the area of your address
starting with <<##HHI>>. To protect public safety, PG&E may also temporarily
turn off power in your neighborhood or community. ,

Please have your emergency plan ready. If you have a backup generator,
please do a safety check and make sure you have enough fuel to last for a
few days. Keep emergency numbers on hand, and if possible, consider
spending time with a friend or relative during an outage.

lf you have questions about this outage and want to speak to someone at
PG&E, please press 0 “zero” to be connected to a customer service
representative.

If there is an outage, we will work to restore service as soon as it is safe to
do so.

For more information on how to prepare, please visit pge.com/wildfiresafety
or call 1-800-PGE-5002. Thank you. Please press 1 to replay this message.”
Date and Starting Pre-event Notification
Time of
Notification
11/7/2018 (17:00)

 

 

“This is an important safety alert from Pacific Gas and Electric Company.

Extreme weather conditions and high fire-danger are forecasted in
<<COUNTY NAME>> County, starting this <<DAY>> and lasting through
<<DAY>>.

 

 

 

 
Case 3:14-cr-00175-WHA Document 1006-11 Filed 02/06/19 Page 11 of 14
a aa

 

These conditions may cause power outages in the area of your address
starting with <<####>>. To protect public safety, PG&E may also temporarily
turn off power in-your neighborhood or community. If there is an outage, we
will work to restore service as soon as it is safe to do so.

Please have your emergency plan ready. If you see a downed power line,
assume it is energized and extremely dangerous. Do not touch or try to
move it — and keep children and animals away. Report downed power lines
immediately by calling 911.

For more information on how to prepare, please visit pge.com/wildfiresafety
or call 1-800-PGE-5002.Thank you. Please Press 1 to replay this message.”

 

Date and Starting Cancellation Notice
. Time of
Notification

 

11/7/2018 (19:00) “This is an important safety update from Pacific Gas and Electric Company.
Weather conditions have improved in your area, and we are not planning to
turn off electricity for safety in the area of your address starting with
<<fHHHP >. Conditions can change quickly, so please stay prepared with
your emergency plan. We are continuing to monitor conditions and will
contact you with any further updates.

Thank you for your patience. For more information, please visit
pge.com/wildfiresafety_or call 1-800-PGE-5002. Please press 1 to replay this
message.” |

 

Date and Starting : .
‘Time of Cancellation Notice

Notification

 

 

11/8/2018 (14:00) “This is an important safety update from Pacific Gas and Electric Company.
Weather conditions have improved in your area, and we are not planning to
turn off electricity for safety in the area of your address starting with
<<#HtH>>. Conditions can change quickly, so please stay prepared with
your emergency plan. We are continuing to monitor conditions and will
contact you with any further updates.

Thank you for your patience. For more information, please visit
pge.com/wildfiresafety_or call 1-800-PGE-5002. Please press 1 to replay this
message."

 

 

 
Case 3:14-cr-00175-WHA Document 1006-11 Filed 02/06/19 Page 12 of 14

ae. i

Appendix B -— List of Community Representatives Contacted

 

Liaison Outreach Tracker _| 10/14 09:00 Community Reps contacted __

Offices of Senators Harris and Feinstein, Representatives
LaMalfa, Thompson, McClintock, Huffman and Garamendi

 

Members of Congress

 

Senators: Gaines, Nielsen, Dodd, Berryhill
Members of Legislature Assembly members: Dahle, Aguiar-Curry, Kiley, Bigelow
and Gallagher

County CAO Shari McCracken, Sheriff Kory Honea, Public
Works Director Dennis Schmidt, Paradise Town Manger
Lauren Gill, Paradise Police Chief Eric Reinbold,
Superintendent of Schools Tam Taylor

Supervisor Lee Adams, Public Works Director Tim Beals,
Public Works Transportation Planner Brian Davey

CAO Carol Huchingson, Clearlake City Manager Greg
Folsom, Clearlake Policy Chief Adam White, Lakeport Police
Chief Brad Rasmussen, CEO Chamber of Commerce Melissa
Fulton, County Sheriff Martin, County OES Manager Dale
Carnathan, Fire Chief Willie Sapeta, Supervisors Jim Steele,
Moke Simon, Rob Brown, and Tina Scott

County OES Kerry Whitney, County Supervisors Ryan
Gregory, Diane Dillon, Belia Ramos, Alfredo Pedroza, and
Brad Wagenknecht

City of Calistoga Mayor Chris Canning, Calistoga City
Manager Dylan Feik, Calistoga Public Works Director Mike
Kirn, County CEO Minh Tran, Saint Helena Public Works
Director Erica Ahmann Smithies, County Superintendent
Office of Education Barbara Nemko, Saint Helena City
Manager Mark Prestwich, Calistoga City Manager Dylan
Feik,

Board Chair Ed Scofield, County OES John Gulserian,
County CEO Alison Lehman, Deputy County CEO Mali Dyck
Nevada County Grass Valley City Manager Tim Kiser, Grass Valley Mayor
Howard Levine, Nevada City City Manager Catrina Olson
Nevada City Mayor David Parker

Board Chair Jim Holmes, County Executive Officer Todd
Leopold, Deputy County CEO Bekki Riggan, Supervisor
Jennifer Montgomery, County OES Holly Powers

County OES Rod Rodriguez, City of Colfax Mayor Will
Placer County Stockwin, Colfax City Manager Wes Heathcock, City of
Auburn Mayor Bridget Powers, Auburn City Manager Bob
Richardson, Auburn Public Works Director Bernie
Schroeder, Placer County Sheriff Deputies Shayne Wright,
Andrew Scott, and Brian Silva

Plumas County Supervisor Lori Simpson

 

Butte County

 

Sierra County

 

Lake County

 

Napa County

 

 

 

 

County Emergency Management Neil Bregman, Supervisor

Sonoma County Lynda Hopkins, Supervisor James Gore

 

 

 

 

10
Case 3:14-cr-00175-WHA Document 1006-11 Filed 02/06/19 Page 13 of 14
~ -\ 3

 

 

Board Chair Andy Vasquez, County Supervisor Randy
Yuba County Fletcher, County Administrator Robert Bendorf, County
OES Scott Bryan, County OES Brianna Schuette

 

 

 

11
Case 3:14-cr-00175-WHA Document 1006-11 Filed 02/06/19 Page 14 of 14

Fmt a

VERIFICATION

I, undersigned, say:

Tam an officer of PACIFIC GAS AND ELECTRIC COMPANY, a corporation, and am
authorized to make this verification for that reason.

I have read the foregoing “PG&E Public Safety Power Shutoff Report to the CPUC” for
the events of November 6-8, 2018, and I am informed and believe the matters stated therein are
true.

I declare under penalty of perjury that the foregoing is true and correct. -

Executed at San Francisco, California this 27" day of November, 2018.

fe ft [lL

PATRICKAM. HOGAN
Senior Vice President, Electric Operations
PACIFIC GAS & ELECTRIC COMPANY

 
